    Case 4:19-cr-00160-SDJ-KPJ Document 174 Filed 12/16/19 Page 1 of 1 PageID #: 507


                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


     UNITED STATES OF AMERICA                       §
                                                    §
     V.                                             §           CASE NUMBER 4:19-CR-160 SDJ
                                                    §
     DAVID CHRISTOPHER CYS (01)                     §


                                                 ORDER

            The Court having held a hearing on Defendant’s Motion to Withdraw as Counsel (Dkt. 166),

.    the motion is hereby GRANTED.

            It is therefore ORDERED that Richard Weaver is removed as attorney of record and

     pursuant to the Criminal Justice Act (18 U.S.C. § 3006A), this Court appoints Camille Knight, a

     member of the Criminal Justice Act Panel of this District, to represent Defendant.

              So ORDERED and SIGNED this 16th day of December, 2019.




                                                   ____________________________________
                                                   KIMBERLY C. PRIEST JOHNSON
                                                   UNITED STATES MAGISTRATE JUDGE
